Citation Nr: 1624986	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was before the Board in September 2013, July 2014 and July 2015, when it was remanded for further development.  As will be discussed in greater detail below, substantial compliance with the Board's prior remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran is service connected for the following disabilities: coronary artery disease (CAD), rated 30 percent disabling; residuals of left femur fracture with three-quarter inch shortening, rated 20 percent disabling; diabetes mellitus, rated 20 percent disabling; bilateral hearing loss, rated 10 percent disabling;  tinnitus, rated 10 percent disabling; low back pain with degenerative disc and joint disease of the lumbosacral spine, rated 10 percent disabling; patellofemoral syndrome of the right knee, rated 10 percent disabling; posttraumatic stress disorder (PTSD), rated 10 percent disabling; right thigh scar and erectile dysfunction, both rated noncompensable.

2. The Director of Compensation and Pension Service determined that the requirements for extraschedular entitlement to a TDIU, under 38 C.F.R. § 4.16(b), were not met.

3. The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2013 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for a TDIU, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Likewise, VA treatment records and all private treatment records identified by the Veteran have been obtained and associated with the claims file.

The Board notes that the Social Security Administration (SSA) responded to a request for records relating to the Veteran by stating that such records did not exist.  See April 2014 Statement from SSA.  All outstanding VA and private treatment records have been obtained and associated with the claims file.

The Veteran has been afforded multiple VA examinations over the course of the appeal.  In October 2013, a VA examiner opined as to the occupational impact of the Veteran's CAD, left femur disability, low back disability, right knee disability, right thigh scar, erectile dysfunction and diabetes.  A November 2008 VA examiner opined as to the occupational impact of bilateral hearing loss and tinnitus.  Finally, an October 2009 VA examiner discussed the occupational impact of the Veteran's PTSD.  All service-connected disabilities have been addressed and each examiner offered an explanation of the occupational impact of each disability.  Thus, the Board considers those examinations adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

All remand directives have been substantially complied with.  Per the September 2013 remand, the TDIU issue was developed by the AOJ and the Veteran was afforded notice of how to substantiate a claim for a TDIU.  Per the July 2014 remand, updated VA treatment records were obtained.  Finally, per the July 2015 remand, the matter was forwarded to the Director of Compensation and Pension Service for extraschedular consideration.  Thus, substantial compliance with the Board's past remand directives has been achieved.  See Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is in effect for the following disabilities: CAD, rated 30 percent disabling; residuals of left femur fracture with three-quarter inch shortening, rated 20 percent disabling; diabetes mellitus, rated 20 percent disabling; bilateral hearing loss, rated 10 percent disabling;  tinnitus, rated 10 percent disabling; low back pain with degenerative disc and joint disease of the lumbosacral spine, rated 10 percent disabling; patellofemoral syndrome of the right knee, rated 10 percent disabling; PTSD, rated 10 percent disabling; right thigh scar and erectile dysfunction, both rated noncompensable.  While the Veteran's combined disability rating is 80 percent, no single disability is rated 40 percent or higher.  Accordingly, the Veteran's service-connected disabilities do not meet the schedular percentage requirements.  Not having met the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) (2015) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

The RO referred the issue of TDIU to the Director for extraschedular consideration, who concluded in July 2013 correspondence that TDIU under 38 C.F.R. § 4.16(b) was not warranted.  It was noted that: 

the October 2013 VA examiner indicated that the Veteran's highest educational level is a high school degree, he then worked in the military, and post-discharge worked in his parents' propane business from 1968 to 2003.  The Veteran contended that he started working there as a truck driver and setting propane tanks, and then from 1978 to 2003 he mostly did managerial work. In 2003 he took over an appliance sales and cabinets business until 2008 when he decided to retire and closed the business due to the bad economy. The examiner provided a thorough analysis of the Veterans educational and work background as well as his medical records in conjunction with all of his service-connected conditions. He opined that the Veteran is able to do sedentary work and therefore, stated that it is less likely than not that his service-connected disabilities either singularly or jointly renders him unable to secure or follow a substantially gainful employment.

The evidence of record does not demonstrate that the Veteran's service-connected conditions have caused an exceptional disability picture such as marked interference with employment nor frequent episodes of hospitalization.

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2015).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2015).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran is a high school graduate.  See October 2013 VA Examination Report.  He worked at his family's propane business from 1968 to 2003, doing various jobs but mostly performing managerial work.  See id.  Indeed, he initially drove a truck and performed physical labor until his final 25 years there, when he did managerial work.  See id.  The Veteran then stated that in 2003 he took over an appliance and cabinet business until 2008.  See id.  He stated that he closed that business due to a bad economy and he then retired.  See id.

A November 2008 VA examiner noted that hearing loss and tinnitus cause the Veteran to have difficulty hearing people during conversation.

The Veteran was afforded a VA examination in October 2009 for his PTSD.  He reported closing his appliance and cabinet and appliance business due to economic losses.  He reported looking for work after 2008, but was unable to find employment due to his physical disabilities.  The Veteran reported having decreased interest and restricted affect.  The examiner noted that PTSD causes decreased work efficiency in performing occupational tasks during periods of stress.  The examiner assessed a Global Assessment of Functioning (GAF) Scale score of 70.  The GAF Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A GAF of 70 is at the very top end of the range, 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or; some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See id.

A November 2009 VA examiner noted that the Veteran's right knee disability renders him able to stand for only 15 to 30 minutes and he is able to walk more than 1/4 mile but not more than one mile.  The examiner noted that the Veteran retired in 2008 due to eligibility by age or duration of work.  It was noted that the right knee disability had a mild impact on the Veteran's ability to perform chores and recreational activities.  Sports were prevented and exercise was moderately impacted.

A July 2011 VA examination reported noted that the Veteran's CAD caused no significant impairment on the Veteran's usual occupation and daily activities.  Tiredness after mowing the lawn was noted as the only impairment.

The Veteran was afforded a VA TDIU examination in October 2013.  The examiner opined that it was less likely than not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner stated that CAD does not impact the Veteran's ability to perform sedentary work, but would prohibit hard physical labor.  The examiner noted that light physical work was possible and the Veteran was able to lift and carry less than 25 pounds.  The Veteran's service-connected thigh scar does not impact his employability.  The examiner stated that the Veteran's right knee disability prohibits the Veteran from lifting or carrying more than 25 pounds and also prohibits excessive standing and squatting.  The right knee disability also prohibits running, but does not impact sedentary employment.  The examiner also noted that residuals of left femur fracture with 3/4 inch shortening prohibits lifting and carrying more than 25 pounds.  Additionally, the left femur disability prohibits excessive standing and walking as well as ladder climbing.  The examiner explained that the left femur disability does not impact sedentary employment.  The examiner noted that none of the disabilities addressed impact sedentary employment and that the Veteran's educational and occupational background was considered.  The Board considers this opinion highly probative as the examiner clearly stated his opinion and supported it with a through explanation as to why the Veteran's service-connected disabilities did not render him unemployable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

An October 2013 VA examiner noted that the Veteran's low back disability impacts his ability to perform physical labor, but not sedentary work.

A February 2015 VA examiner stated that the Veteran's diabetes mellitus may prohibit the Veteran from engaging in heavy manual labor due to the risk of a hypoglycemic episode but otherwise employment would not be impacted by diabetes mellitus.

The Veteran submitted a statement in April 2015.  The Veteran reported that he cannot lift anything over 25 pounds due to his CAD.  He also stated that he tires quickly when doing anything physical.  He stated that he helped his son in a business but has been unable to help since a heart surgery in January 2014.  The Veteran reported unbearable pain in his leg, hip and knee.  The Veteran reported being unable to obtain employment due to being unable to stand for any length of time and being unable to walk very far.

The Veteran again submitted a statement in March 2016.  In that statement, the Veteran generally asserted that he was unemployable due to more service-connected disabilities than his left femur disability.

The Board acknowledges that the Veteran's service connected disabilities cause impairment in physical employment.  However, the weight of the evidence does not indicate that sedentary employment is prevented by the Veteran's disabilities.  No VA examiner, or anyone else, has opined that the Veteran is unable to obtain and maintain sedentary employment.  To that end, there is no evidence that the Veteran's left femur disability, diabetes mellitus, low back disability, right knee disability, right thigh scar, or erectile dysfunction impact his ability to perform sedentary work.  See October 2013 VA Examination Report.  PTSD causes only mild occupational impairment.  See October 2009 VA Examination Report (noting a GAF Scale score of 70).  The Veteran has not argued, and the evidence does not show, that PTSD would limit the Veteran's ability to work.  Hearing loss and tinnitus cause some occupational impairment by decreased ability to hear, but there is no evidence that the level of decreased hearing the Veteran experiences causes him to be unemployable.

Regarding CAD, there is no evidence that CAD would impact sedentary employment.  Both the July 2011 and October 2013 VA examiners stated that CAD does not impact sedentary employment.  To that end, the Veteran himself has not asserted that his CAD renders him unable to perform sedentary tasks.  Referring to heart surgery, the Veteran stated "[s]ince my surgery [in] January 2014 I tire quickly from anything fiscal [sic] which limits my ability to work."  April 2015 Statement of Veteran.  There is simply no evidence that CAD causes any impairment to the Veteran's ability to perform sedentary employment.

Further, the Board notes that it is particularly pertinent that sedentary employment is not prevented by the Veteran's service-connected disabilities.  Indeed, the Veteran reported spending the last 25 years of his career at his family's propane business in a managerial position.  Then, following 25 years of managerial work, the Veteran served as the owner of an appliance and cabinet sales business.  This work, too, was managerial.  There is no evidence that this work required any heavy physical labor.  Instead, the evidence suggests this work was sedentary in nature.  As such, the bulk of the Veteran's work experience (including the last 25 plus years) was sedentary, not physical.  The Board finds this particularly relevant to whether the Veteran's service-connected disabilities render him unemployable.  See 38 C.F.R. § 4.16.

In conclusion, the Veteran's service-connected disabilities do not render him incapable of securing and maintaining substantially gainful employment.  The evidence indicates that the Veteran can perform sedentary work-which he has much experience in performing.  Indeed, he performed managerial work for the last 25 years at his family's propane business.  Likewise, he owned an appliance and cabinet business prior to retiring in 2008.  There is no evidence that the Veteran's left femur disability, diabetes mellitus, low back disability, right knee disability, right thigh scar or erectile dysfunction impact his ability to perform sedentary work.  As discussed above, while the evidence shows that hearing loss and tinnitus impacts the Veteran's ability to hear-it is not of such gravity to render the Veteran unemployable.  PTSD is mild and does not impact the Veteran's ability to work.  Finally, the most probative evidence of record shows that CAD does not impact sedentary employment.  Indeed, the Veteran has not argued that he cannot perform sedentary employment.  Thus, a TDIU is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


